Citation Nr: 1339926	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  12-29 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel  




INTRODUCTION

The appellant is a Veteran served on active duty from January 1966 to May 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

At the outset, it is noteworthy that the record does not show that the Veteran was provided VCAA-compliant notice.  As the case is being remanded anyway, the RO will have opportunity to do so.  

Furthermore, the Veteran has not been asked to identify any providers of postservice evaluation or treatment he received for hearing loss prior to the filing of his claim (notably, the VA examiner did not elicit such history).   

A February 2011 VA examination found the Veteran has bilateral hearing loss disability.  Given his occupation in service-jet engine mechanic- it may reasonably be conceded that he was exposed to hazardous level noise in service.  Service treatment records (STRs) also show he received treatment for various ear complaints in service: In January 1967, for ear pain after getting jet fuel in his ear; July 1968 ear block; July 1968, twice for ear pain.  Records note that he had periodic right ear pain since getting jet fuel in it.  

On the February 2011 audiological evaluation the examiner opined that the Veteran's  hearing loss was not likely the result of his military service because his separation examination showed he had normal hearing on discharge from service and a subsequent (1973) examination found he had normal hearing.  Under governing caselaw, the absence of evidence of hearing loss in service is not fatal to a claim of service connection for that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The February 2011 audiologist's opinion does not include any rationale other than the absence of hearing loss in service, and also does not discuss the significance, if any, of the Veteran's complaints of and treatment for ear pain and ear block in-service.  Consequently, the opinion is inadequate for rating purposes, and development to secure an adequate opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following:

1. Regarding his claim of service connection for hearing loss, the RO should provide the Veteran all VCAA-mandated notice.  He should have opportunity to respond.  

2. The Veteran should be asked to identify any providers of evaluation or treatment he has received for hearing loss (records of which are not already associated with the record) and to provide releases for VA to secure records of any such private evaluations and treatment.  The RO must secure complete clinical records of the evaluations and treatment from all providers identified.  

3. The RO should then arrange for an audiological evaluation of the Veteran to determine the likely etiology of his bilateral hearing loss.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record, and examination of the Veteran. the examiner should provide an opinion that responds to the following:

What is the most likely etiology for the Veteran's bilateral hearing loss disability?  Specifically, is it at least as likely as not (a 50% or better probability) that the hearing loss is related to his service, to include as: (i)  due to exposure to [jet engine] noise trauma therein?
(ii)  related to the ear complaints noted in service ?  If the hearing loss is determined to be unrelated to service, please identify the etiological factors for such disability that are deemed more likely.

The examiner must explain the rationale for all opinions, citing to factual data and/or medical literature as deemed appropriate.  

4. The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

